                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 15-cv-02156-PAB-KMT

MATTHEW PRIM, individually and on behalf of all others similarly situated,
       Plaintiff,
v.
ENSIGN UNITED STATES DRILLING, INC.,
       Defendant.


                                          ORDER


       This matter is before the Court on Plaintiff’s Unopposed Motion for Preliminary

Conditional Certification of Proposed Settlement Class and Preliminary Approval of the

Parties’ Proposed Settlement and Notice to Putative Class Members [Docket No. 49].

Plaintiff renews his request that the Court approve the parties’ settlement of plaintiff’s

claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq. The Court

has jurisdiction pursuant to 28 U.S.C. § 1331.

I. BACKGROUND

       On September 30, 2015, plaintiff filed his complaint, individually and on behalf of

all others similarly situated, alleging that defendants violated the FLSA. Docket No. 1.

Plaintiff was employed by defendant and worked in an oilfield as an hourly employee.

Id. at 2, ¶ 7. Plaintiff and other employees received bonuses as a component of their

compensation including “Safety Bonuses and/or Performance Bonuses.” Id., ¶ 8.

Defendant excluded these bonuses from calculations of plaintiff’s and other employees’

regular rate of pay, and therefore failed to pay plaintiff and the putative class members
overtime at the rate required by the FLSA. Id. at 2-3, ¶ 9.

       On February 15, 2017, plaintiff filed a motion seeking approval of the settlement

between the parties and dismissal of this lawsuit with prejudice. Docket No. 33. The

Court denied the motion without prejudice, noting several issues that prevented the

Court from being able to approve the parties’ settlement. Docket No. 39. Specifically,

the Court found that: (1) plaintiff had not provided sufficient information to support final

class certification; (2) there were insufficient facts demonstrating a bona fide dispute;

(3) “the impact of the settlement on the class [was] too opaque” to allow the Court to

determine whether the settlement was fair and reasonable; (4) the parties had offered

no explanation as to why it was appropriate to require class members to abide by a

confidentiality agreement; and (5) plaintiff’s request for attorney’s fees failed to address

11 out of 12 of the Johnson factors. Id.

       Plaintiff filed an amended motion and revised proposed settlement agreement on

January 26, 2018. Docket Nos. 42, 42-1. The Court again denied plaintiff’s motion

without prejudice. Docket No. 43. The Court found that it was unable to approve the

proposed settlement because plaintiff had not moved for conditional certification of the

collective action. Id. at 3. Further, the Court determined that it could not evaluate the

appropriateness of final certification, the fairness of the agreement, or the

reasonableness of the parties’ agreed-upon fees award because plaintiff had failed to

provide the putative class members with notice and an opportunity to opt in to the

lawsuit. Id. at 5. In addition, the Court noted three def iciencies in plaintiff’s motion that

were to be addressed in any future motion: (1) plaintiff’s failure to provide sufficient



                                              2
information regarding plaintiff Prim’s participation in the lawsuit, in order to allow the

Court to assess whether the $7,500 proposed enhancem ent award was reasonable; (2)

counsel’s failure to provide information regarding the amount of time spent litigating the

case or the reasonable hourly rates of the attorneys involved; and (3) the notice’s failure

to sufficiently inform putative class members of the nature of the claims, the rights of

those who choose not to opt in to the lawsuit, and the terms of the settlement

agreement. Id. at 7-9.

       On February 19, 2019, plaintiff filed this motion seeking (1) preliminary

conditional certification of the proposed settlement class; (2) preliminary approval of the

proposed settlement; and (3) approval of the parties’ proposed notice to putative class

members. Docket No. 49 at 1-2. W ith his motion, plaintiff submitted copies of the

settlement agreement and settlement notice. See Docket Nos. 49-1, 49-2.

II. ANALYSIS

       A. Class Certification

       The FLSA provides that an employee or employees may bring an action “[on]

behalf of himself or themselves and other employees similarly situated.” 29 U.S.C.

§ 216(b). Courts determine whether plaintiffs are “similarly situated” for purposes of

FLSA collective action certification in two stages. Thiessen v. GE Capital Corp., 267

F.3d 1095, 1105 (10th Cir. 2001). A court’s initial certif ication comes at the notice

stage, where courts use a fairly lenient standard to determine whether plaintiffs are

similarly situated for purposes of sending notice to putative class members. Id. at 1102.

Plaintiff is required to prove “nothing more than substantial allegations that the putative



                                              3
class members were together the victims of a single decision, policy or plan.” Id.; see

also Stransky v. HealthONE of Denver, Inc., No. 11-cv-02888-WJM-MJW, 2012 WL

6548108, at *4 (D. Colo. Dec. 14, 2012). This is a “lenient” standard, Baldozier v. Am.

Fam. Mut. Ins. Co., 375 F. Supp. 2d 1089, 1092 (D. Colo. 2005), “which typically results

in conditional certification of a representative class.” Renfro v. Spartan Computer

Servs., Inc., 243 F.R.D. 431, 432 (D. Kan. 2007). The second stage, which comes at

the conclusion of discovery, applies a stricter standard of “similarly situated,” including

application of at least four factors, to determine whether the case can proceed as a

collective action. Thiessen, 267 F.3d at 1102-03. 1

       Plaintiff seeks final certification of a class of “hourly oilfield employees who

worked for Defendant during the Class Period2 who received Operator Safety Bonuses

and Mud Bonuses” (collectively, the “Contested Bonuses”). Docket No. 42-1 at 4.

Plaintiff claims that defendant informed plaintiff and the other class members when they

were hired that they would receive “Operator Safety Bonuses” upon certain events,

such as the completion of a project where no injuries or accidents occurred, and would

receive “Mud Bonuses” based on the number of days that they worked. Docket No. 49

at 2-3. Plaintiff argues that the Contested Bonuses were non-discretionary and alleges


       1
         Thiessen involved a collective action under the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 621 et seq. Because the ADEA adopts the
collective action mechanism set forth in FLSA § 216(b), courts apply Thiessen to FLSA
collective actions. See Kaiser v. At The Beach, Inc., 2010 WL 5114729, at *4 n.9 (N.D.
Okla. Dec. 9, 2010); see also Brown v. Money Tree Mortg., Inc., 222 F.R.D. 676, 679
(D. Kan. 2004).
       2
       The Class Period for plaintiff Prim is September 30, 2012 until January 18,
2017, and, for all other eligible class members, from January 18, 2014 through January
18, 2017. Docket No. 42-1 at 3.

                                              4
that defendant wrongfully failed to include the bonuses in its calculation in determ ining

the class members’ overtime rates. Id. at 3.3 Defendant’s failure to do so, according to

plaintiff, violates the FLSA. Id. at 7.

       Plaintiff alleges that all putative class members are hourly employees of

defendant’s and all regularly worked more than 40 hours per workweek during the

Class Period. Docket No. 1 at 2, ¶ 7. He states that the putativ e class members

received the Contested Bonuses, but that def endant excluded the Bonuses from its

calculation of the class members’ regular rate of pay and, as a result, the class

members were not paid their proper overtime rates. Id. at 2-3, ¶¶ 8-9.

       The Court finds that plaintiff has provided substantial allegations that the putative

class members are similarly situated. He alleges that the putative class members were

all subject to defendant’s policy of excluding the Contested Bonuses from their overtime

rate calculations. This is sufficient for conditional class certification. See Thiessen, 267

F.3d at 1102; see also MacDonald v. Covenant Testing Tech., LLC, No. 18-cv-02290-

NRN, 2019 WL 1755282, at *4 (D. Colo. Apr. 18, 2019) (f inding that plaintiff had

provided substantial allegations that putative class members were similarly situated


       3
        The FLSA requires that non-exempt employees who work more than forty hours
in a workweek be paid for the hours in excess of forty “at a rate not less than one and
one-half times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1).
“Regular rate” is typically considered an employee’s hourly rate, inclusive of “all
remuneration for employment.” 29 U.S.C. § 207(e); see also Walling v. Helmerich &
Payne, Inc., 323 U.S. 37, 42 (1944); 29 C.F.R. § 778.109. “The regular hourly rate of
pay of an employee is determined by dividing his total remuneration for employment . . .
in any workweek by the total number of hours actually worked by him in that workweek
for which such compensation was paid.” 29 C.F.R. § 778.109. Thus, whether the
bonuses are included in the calculation for the total remuneration for employment has
an impact on the compensation that the class members receive for their overtime work.


                                             5
when plaintiff claimed that defendant wrongly excluded per diem payments in

calculation of overtime pay). For this reason, the Court will conditionally certify a

collective action consisting of all hourly oilfield employees who worked for defendant

from January 18, 2014 until January 18, 2017 and who received Operator Safety

Bonuses and Mud Bonuses during that time frame.

       B. The Settlement

       In a suit by employees against their employer to recover back wages under the

FLSA, the parties must present any proposed settlement to the district court for review

and a determination of whether the settlement agreement is fair and reasonable. See

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982).

Requiring court approval of FLSA settlements effectuates the purpose of the statute,

which is to “protect certain groups of the population from substandard wages and

excessive hours . . . due to the unequal bargaining power as between employer and

employee.” Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 706 (1945). To approve the

settlement agreement, the Court must find that (1) the litigation involves a bona fide

dispute, (2) the proposed settlement is fair and equitable to all parties concerned, and

(3) the proposed settlement contains a reasonable award of attorney’s fees. Lynn’s

Food Stores, 679 F.2d at 1354.

              1. Bona Fide Dispute

       Parties requesting approval of an FLSA settlement must provide the Court with

sufficient information to determine whether a bona fide dispute exists. Dees v.

Hydradry, Inc., 706 F. Supp. 2d 1227, 1234 (M.D. Fla. 2010). T o meet this obligation,



                                             6
the parties must present: (1) a description of the nature of the dispute; (2) a description

of the employer’s business and the type of work performed by the employees; (3) the

employer’s reasons for disputing the employees’ right to a minimum wage or overtime;

(4) the employees’ justification for the disputed wages; and (5) if the parties dispute the

computation of wages owed, each party’s estimate of the number of hours worked and

the applicable wage. Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 718 (E.D.

La. 2008). The mere existence of an adversarial lawsuit is not enough to satisfy the

bona fide dispute requirement. Id. at 719-20.

       The parties’ dispute in this case revolves primarily around the discretionary

nature of certain bonuses paid to hourly oilfield employees, which defendant did not

take into account in calculating the employees’ overtime compensation. See Docket

No. 1 at 2-3, ¶¶ 8-9. In his motion, plaintiff first describes the parties’ dispute over the

discretionary nature of the Contested Bonuses: plaintiff claims that the Contested

Bonuses “were non-discretionary and should have been included in the Putative Class

Members’ overtime calculations.” Docket No. 49 at 19; see also 29 C.F.R. § 778.211(c)

(stating that “any bonus which is promised to employees upon hiring” or “announced to

employees to induce them to work more steadily or more rapidly or more efficiently or to

remain with the firm are regarded as part of the regular rate of pay”). In contrast,

defendant argues that the Contested Bonuses were “discretionary and excludable from

the Putative Class Members’ overtime rates.” Docket No. 49 at 19-20; see also 29

C.F.R. § 778.211(b). Regarding the willfulness of defendant’s conduct, plaintiff asserts

that defendant either knew that the Contested Bonuses were non-discretionary or acted



                                              7
in reckless disregard of that fact given the “countless other lawsuits against oilfield

companies involving regular rate violations for excluding similar bonuses in employees’

overtime calculations” and defendant’s decision to alter its practices regarding the

payment of the bonuses. Docket No. 49 at 20. Def endant, however, argues that it

acted in good faith, “properly accounts for non-discretionary bonuses in calculating the

regular rates of pay,” and “did not willfully deprive Prim or any employee of any wages.”

Id. Given the respective positions of the parties, the Court finds that a bona fide dispute

exists.

                2. Fair and Reasonable

          To be fair and reasonable, an FLSA settlement must provide adequate

compensation to the employees and must not frustrate the FLSA policy rationales.

Courts considering both individual and collective settlements under the FLSA turn to the

factors for evaluating the fairness of a class action settlement. See, e.g., Dail v.

George A. Arab Inc., 391 F. Supp. 2d 1142, 1146 (M.D. Fla. 2005) (evaluating

individual action); Collins, 568 F. Supp. 2d at 721 (evaluating collective action). The

Tenth Circuit considers the following factors when deciding whether to approve a

class-action settlement under Fed. R. Civ. P. 23(e): (1) whether the parties fairly and

honestly negotiated the settlement; (2) whether serious questions of law and fact exist

which place the ultimate outcome of the litigation in doubt; (3) whether the value of an

immediate recovery outweighs the mere possibility of future relief after protracted

litigation; and (4) the judgment of the parties that the settlement is fair and reasonable.

Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180, 1188 (10th Cir. 2002). “There



                                             8
is a strong presumption in favor of finding a settlement fair.” Davis v. Crilly, 292 F.

Supp. 3d 1167, 1173 (D. Colo. 2018).

       Under the terms of the settlement agreement, defendant agrees to pay a gross

settlement amount of $815,000.00. Docket No. 49 at 13. Of that amount, an estimated

$285,250.00 will go toward attorney’s fees,4 $3,500.00 will pay for out-of-pocket costs

incurred by class counsel, $15,000.00 will be disbursed to the Settlement Administrator,

and $7,500.00 will be paid to plaintiff in the form of a service award. Id. The remaining

sum – approximately $503,750.00 (the “net settlement amount”) – will be divided

among the estimated 340 class members on a pro rata basis. Id. at 14, 23. Each class

member’s pro rata share will be calculated based on that individual’s total

compensation, bonuses received, and total weeks worked during the class period. Id.

at 14. Fifty percent of each individual settlement award will be treated as back wages

and subject to state and federal income tax withholding. Id. The remaining fifty percent

will be designated as non-wage penalties and liquidated damages. Id. Under the

parties’ agreement, the net settlement amount amounts to 75% of the putative class

members’ maximum possible recovery – which results in an average pro rata share of

approximately $1,500.00. 5 Id. at 23.



       4
       Plaintiff provides two different attorney’s fees amounts in his motion:
$282,250.00, Docket No. 49 at 13, and $285,250.00. Id. at 34. Because the
$285,250.00 amount is included in the parties’ proposed settlement agreement, Docket
No. 49-1 at 7, the Court considers this amount the parties’ agreed-upon fee award.
       5
         Plaintiff estimates that the putative class members’ maximum damages if
plaintiff were to recover on all claims would be approximately $685,000. Docket No. 49
at 23. Plaintiff estimates that the average pro rata share in this scenario would be
approximately $2,000 per class member. Id.

                                             9
         The Court finds the parties’ settlement to be fair and reasonable. Plaintiff

represents that the parties’ settlement is the result of arm’s-length negotiations by

attorneys experienced in litigating federal and state wage and hour disputes, id. at 22,

and plaintiff states that he “approves the Agreement because he and the Putative Class

Members are receiving a substantial benefit.” Id. And, given the parties’ dispute over

the facts and law, the Court finds that the value of this immediate recovery outweighs

the mere possibility of future relief after protracted litigation. The net settlement amount

reflects an adequate compromise in light of the disputed questions of law and fact in

this case and the risks inherent in continued litigation. See Shaw v. Interthinx, Inc., No.

13-cv-01229-REB-NYW, 2015 WL 1867861, at *3 (D. Colo. Apr. 22, 2015) (f inding

settlement amount representing approximately 40% of damages potentially recoverable

fair and reasonable “given the significant risks and costs associated with continued

litigation”); see also Docket No. 49 at 19-21 (discussing disputed questions of law and

fact).

         The Court also finds the $7,500 incentive award given to plaintiff is reasonable.

When evaluating the reasonableness of an incentive award, courts can consider factors

such as (1) “the actions the plaintiff has taken to protect the interests of the class”; (2)

“the degree to which the class has benefitted from those actions”; (3) “the amount of

time and effort the plaintiff expended in pursuing the litigation”; and (4) “reasonable

fears of workplace retaliation.” Pliego v. Los Arcos Mexican Restaurants, Inc., 313

F.R.D. 117, 131 (D. Colo. 2016) (internal quotation marks and alteration marks

omitted). The motion states that plaintiff “took a substantial risk” in bringing this lawsuit



                                              10
when no other employee was willing to do so, facing “potential retaliation and

blackballing from prospective employers.” Docket No. 49 at 26-27. Plaintiff also

represents that he “expended significant effort and time” in this litigation, participating in

all stages of the litigation “to help ensure the Putative Class Members recover the[ir]

unpaid wages.” Id. at 27. And the putative class members stand to benefit from

plaintiff’s contributions, receiving 75% of the maximum recovery amount. The Court

finds that this enhanced award is reasonable. See Pliego., 313 F.R.D. at 131 (finding

$7,500 service payment to be “appropriate” and “commensurate with awards in similar

cases”); Whittington, 2013 WL 6022972, at *6 (finding $7,500 service award to be

“modest” in light of the fact that case had been “pending for three years, during which

time Ms. Whittington ha[d] remained steadfast in her dedication to pursuing the

collective action”).

       Because the Court finds the settlement fair and reasonable, it must next

determine whether the settlement agreement undermines the purpose of the FLSA,

which is to protect employees’ rights from employers who generally wield superior

bargaining power. To determine whether a settlement agreement complies with the

FLSA, courts look at the following factors: (1) presence of other similarly situated

employees; (2) a likelihood that plaintiffs’ circumstances will recur; and (3) whether

defendants had a history of non-compliance with the FLSA. Dees, 706 F. Supp. 2d at

1244. The record shows that there are approximately 340 similarly situated employees

who were subject to the overtime calculation policy employed by defendant. If such

policy is not remedied, these circumstances could recur. Further, defendants have no

known history of non-compliance with the FLSA. The Court finds that the settlement

                                             11
does not undermine the purposes of the FLSA.

              3. Notice

       Plaintiff asks the Court to approve the parties’ proposed Notice of Settlement &

Claim Form and Release [Docket No. 49-1] and to direct the parties to im plement and

complete the claims process as set forth in the settlement agreement [Docket No. 49-

1]. Although § 216(b) does not require a court to hold a fairness hearing before

approving a collective action settlement, courts generally require, at a minimum, that

opt-in plaintiffs be given notice of any settlement and an opportunity to object. Tommey

v. Computer Scis. Corp., 2015 WL 1623025, at *1 (D. Kan. Apr. 13, 2015). Once the

Court concludes that conditional certification on an FLSA collective action is

appropriate, the Court may authorize plaintiff to disseminate a proper notice and opt-in

consent form to putative class members. Hoffman-LaRoche, Inc. v. Sperling, 493 U.S.

165, 169-70 (1989); see also 29 U.S.C. § 216(b) (“No em ployee shall be a party plaintiff

to any such action unless he give his consent in writing to become such a party and

such consent is filed in the court in which such action is brought.”). The Court has

broad discretion regarding the details of the notice sent to potential opt-in plaintif fs.

Hoffman-LaRoche, 493 U.S. at 171. “The overarching policies of the FLSA’s collective

suit provisions require that the proposed notice provide accurate and timely notice

concerning the pendency of the collective action, so that [potential plaintiffs] can make

informed decisions about whether to participate.” Whitehorn v. Wolfgang’s Steakhouse,

Inc., 767 F. Supp. 2d 445, 450 (S.D.N.Y. 2011) (internal citations and quotations

omitted).



                                              12
          In its previous Order [Docket No. 43], the Court informed the parties that their

proposed notice omitted critical information regarding the nature of the claims, the

rights of individuals who choose not to opt in to the lawsuit, and the terms of the

settlement agreement. Docket No. 43 at 9. Specifically, the Court noted that the notice

did not explain the nature of an FLSA collective action or inform the putative class

members of their right to pursue an independent action should they decline to opt in to

the lawsuit. Id. The proposed notice also failed to state the amount of the gross

settlement award, the requested attorney’s fees and costs, the settlement

administrator’s costs, or the service award to be paid to plaintiff. Id. The Court directed

the parties to address these issues in any future proposed notice. Id. at 10.

          The Court finds that the parties have corrected the noted issues. The notice

informs putative class members of the nature of the FLSA collective action and the

basis of plaintiff’s claim. Docket No. 49-2 at 3. It informs the putative class members

that, should they decline to opt in to the settlement, they do not give up any legal right

to pursue an independent action against defendant. Id. at 4. It also informs the

recipient of the proposed settlement amount, the amount that is to go toward attorney’s

fees and costs, and the amount of the enhancement award to be paid to plaintiff. Id.

Moreover, it contains placeholders for informing the putative class members of their pro

rata estimated settlement payment. Id. at 5. Because the parties have cured the

previous proposed notice’s deficiencies, the Court approves the parties’ proposed

notice.




                                               13
              4. Attorney’s Fees

       To determine a reasonable attorney’s fee in common fund cases, courts in the

Tenth Circuit “appl[y] a hybrid approach which combines the percentage fee method

with the specific factors traditionally used to calculate the lodestar.” McCaffrey v. Mortg.

Sources, Corp., 2011 WL 32436, at *5 (D. Kan. Jan. 5, 2011) (citing Gottlieb v. Barry,

43 F.3d 474, 483 (10th Cir. 1994)). Those factors include: “(1) the time and labor

required; (2) the novelty and difficulty of the questions; (3) the skill requisite to perform

the legal service properly; (4) the preclusion of employment by the attorney due to

acceptance of the case; (5) the customary fee; (6) whether the fee is fixed or

contingent; (7) time limitations imposed by client or the circumstances; (8) the amount

involved and the results obtained; (9) the experience, reputation and ability of the

attorneys; (10) the undesirability of the case; (11) the nature and length of the

professional relationship with the client; and (12) awards in similar cases.” Whittington,

2013 WL 6022972, at *5 (citing Johnson v. Georgia Highway Exp., Inc., 488 F.2d 714,

719 (5th Cir. 1974)).

       The proposed settlement agreement provides that plaintiff’s counsel will receive

$285,250 in attorney’s fees, or approximately 35% of the gross settlement amount.

Docket No. 49-1 at 7. Additionally, counsel will recover $3,500 for out-of-pocket costs.

Id. at 8. The Court previously rejected plaintiff’s request for attorney’s fees on the

ground that plaintiff had only addressed one of the Johnson factors, see Docket No. 39

at 10, and, in the Court’s order denying plaintiff’s second motion, the Court noted that

plaintiff’s allegations that counsel “spent substantial time” on the case was insufficient



                                              14
to determine whether the requested fee was reasonable, as counsel had provided no

information regarding the actual amount of time spent litigating the case or the

reasonable hourly rates of the attorneys involved. Docket No. 43 at 8. The Court

specifically noted that plaintiff had not provided enough information regarding counsel’s

conduct in the case to justify the requested fee award. Id. Plaintiff’s present motion

has cured these deficiencies, and the Court finds that the Johnson factors weigh in

favor of approving the requested fee award.

       First, class counsel represents that, at the time of filing their motion, the

attorneys and their staff had spent over 240 hours on this case and anticipated

spending approximately 20 additional hours conducting the final approval process.

Docket No. 49-9 at 5. As part of the litigation, counsel conducted both informal and

formal discovery and spent months negotiating with defendant before reaching a

settlement, which process also required significant time. Id. at 4, ¶ 12. Given the

substantial amount of time and labor invested in this case by class counsel, the Court

finds that the time and labor factor weighs in favor of the requested fee award.

       Plaintiff also states that FLSA collective actions are inherently complicated and

that class counsel is experienced and skilled in handling these matters. Docket No. 49

at 31. Specifically, attorney Michael Josephson states that he has been either lead

counsel or co-counsel in over 1,000 collective or class actions, particularly labor-based

class actions. Docket No. 49-9 at 3, ¶ 6. The Court agrees that the novelty of the

questions presented and the skill required in litigating this case weighs in favor of

approving the proposed fee award. See Whittington, 2013 WL 6022972, at *6 (“FLSA

cases are not novel, but this is a specialized area of the law where some degree of

                                             15
extra skill is needed to litigate.”).

       The requested thirty-five-percent fee is within the customary range of attorney’s

fees. See Lucken Fam. Ltd. Partnership, LLLP v. Ultra Resources, Inc., No. 09-cv-

01543-REB-KMT, 2010 WL 5387559, at *5-*6 (D. Colo. Dec. 22, 2010) (“The

customary fee awarded to class counsel in a common fund settlement is approximately

one third of the total economic benefit bestowed on the class.”); see also Brody v.

Hellman, 167 P.3d 192, 203 (Colo. App. 2007) (collecting cases approving percentage

fees ranging from 24% to 36% of the common fund). Further, class counsel

represented plaintiff on a contingency fee basis, which weighs in favor of granting

requested fees. Shaw, 2015 WL 1867861, at *7 (“[C]ontingency fees provide access to

counsel for individuals who would otherwise have difficulty obtaining representation . . .

and transfer a significant portion of the risk of loss to the attorneys taking a case.”)

(internal quotation omitted).

       The Court finds that the amount involved and the results obtained weigh in favor

of approving the proposed fee arrangement. “[T]he most critical factor in determining

the reasonableness of a fee award is the degree of success obtained.” Farrar v.

Hobby, 506 U.S. 103, 114 (1992) (internal quotation marks omitted). Here, class

counsel recovered $815,000 on behalf of 340 settlement class members and secured

an award that was 75% of the maximum potential recovery. Given the risks involved,

the Court finds that the relief provided by the settlement represents a favorable result

for the settlement class. See Tennille v. W. Union Co., No. 09-cv-00938-JLK-KMT,

2014 WL 5394624, at *4 (D. Colo. Oct. 15, 2014) (recognizing that prospective relief



                                             16
contributes to the “real and actual value” of a settlement).

       Finally, courts evaluating the reasonableness of a percentage fee award will

often cross check the requested fee with the lodestar amount. See, e.g., Shaw, 2015

WL 1867861, at *8; see also Brody, 167 P.3d at 201 (noting that, “[t]ypically, courts use

the percentage method and then crosscheck the adequacy of the resulting fee by

applying the lodestar method”). Class counsel seek $121,860.00 for 263.5 total hours

spent on the case. Docket No. 49-9 at 6, ¶ 17. T he requested fee reflects a 2.34

multiplier of the lodestar amount, which is within the range of multipliers approved in

other class or collective action cases. See Miniscribe Corp. v. Harris Trust Co. of

California, 309 F.3d 1234, 1245 (10th Cir. 2002) (af firming approval of 2.57 lodestar

multiplier); see also Mishkin v. Zynex, Inc., No. 09-cv-00780-REB-KLM, 2012 WL

4069295, at *2 (D. Colo. Sept. 14, 2012) (collecting cases from this district ranging from

a 2.5 multiplier to a 4.6 multiplier).

       Class counsel has set out the amount of hours spent on the case and the

reasonable hourly rates involved, submitting a declaration from Michael Josephson

setting out the hourly rates of himself, two other attorneys, a data specialist, and two

paralegals. See Docket No. 49-9 at 5. Michael Josephson’s and Richard Burch’s

claimed hourly billing rate is $650 per hour. See id. These two attorneys have been

practicing for eighteen and twenty-two years, respectively. Further, Lindsay Itkin, an

attorney with eight years of experience, has a billing rate of $400 per hour. Data

specialist Omid Afhami’s hourly billing rate is $125 per hour, and paralegals Mirna

Estopier and Lily Landaverde, each with over ten years of experience, have an hourly



                                            17
billing rate of $140 per hour.

       The Court has previously found that an $600 hourly rate charged by class

counsel was generally consistent with the rates charged in this district. Aragon v. Clear

Water Prods. LLC, No. 15-cv-02821-PAB-STV, 2018 WL 6620724, at *7 (D. Colo. Dec.

18, 2018); see also Shaw, 2015 WL 1867861, at *8 (approving hourly rates ranging

from $150 to $675 per hour for attorneys and staff members involved in litigation).

“Even if the rate is slightly higher than the rates customarily charged in this area, the

[2.34] multiplier is lower than the lodestar multipliers that have been approved in other

class action cases in this District.” Aragon, 2018 WL 6620724, at *7; see also Mishkin,

2012 WL 4069295, at *2. Further, the Johnson factors weigh in favor of approving

plaintiff’s requested fees.

III. CONCLUSION

       For these reasons, it is

       ORDERED that Plaintiff’s Unopposed Motion for Preliminary Conditional

Certification of Proposed Settlement Class and Preliminary Approval of the Parties’

Proposed Settlement and Notice to Putative Class Members [Docket No. 49] is

GRANTED. It is further

       ORDERED that:

       1. This action shall be conditionally certified as a collective action pursuant to 29

U.S.C. § 216(b). The class is defined as follows:

              All hourly oilfield employees who worked for defendant from January 18,
              2014 through January 18, 2017 who received Operator Safety Bonuses
              and Mud Bonuses.



                                             18
       2. The proposed Notice [Docket No. 49-2] is approved.

       3. Within twenty-one days, defendant shall provide to plaintiff's counsel a list of

all potential class members. The list shall include all available contact information

including U.S. Mail addresses and electronic mail addresses.

       4. Within fifteen days after receiving this list from defendant, plaintiff shall send

the Notice by First Class U.S. Mail and email the Notice to the last known address of

each of the individuals identified on the above-referenced list.

       5. Any individuals to whom notice is sent shall “opt-in” by returning the necessary

documents to plaintiff's counsel within sixty days from the postmark date of the Notice.


       DATED September 30, 2019.

                                           BY THE COURT:


                                            s/Philip A. Brimmer
                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                             19
